PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/260,074
Filing Date: 8 Sep 2016
Appellant(s): Powers et al.



__________________
Jeffrey T. Sheriff, Reg. No.: 68,131
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-5, 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Since the arguments presented by appellant are around claims 1, 28 and 29, the rejections to those claims are recited as a reference to the rejections on the record.
Claims 1 and 28 recite processor implemented functions including, among other limitations, “derive metadata based on the metadata associated with the obtained digital image”
Applicant(s) is/are respectfully reminded, for computer(processor)-implemented functional claims, “examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.” MPEP § 2161.01(I).
Applicant’s specification does not describe an algorithm that performs the function “derive metadata based on the metadata associated with the obtained digital image” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. For example, Applicant’s specification discloses “derived metadata may be calculated using a non-human external information source. Derived metadata may include location from GPS, facial recognition, speech recognition, automatic transcription, and/or other metadata. By way of non-limiting 
Applicant is also reminded, “if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP § 2161.01(I).
Therefore, because an algorithm for the function “derive metadata based on the metadata associated with the obtained digital image” is not disclosed in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter, and in accordance with MPEP § 2161.01, claim 1 is rejected for lack of written description.
Claim 29 recites “capturing an unaltered digital image comprising a plurality of pixels, wherein individual pixels in the plurality of pixels are encoded with RGB color information, and do not include other embedded information”, however, there is no description of such a process in the specification.   Although capturing a digital image is well understood in the art, “capturing an unaltered digital image” is not described in the specification, and is against common sense of an ordinary skill in the art.  Capturing a digital image, to an ordinary skill in the art,  involves collecting lights from a view to a sensor, which splits the light into millions of pixels and measuring color and intensity on each of the pixels, and store 

(2) Response to Argument
i. Claims 1 and 28
The essence of the rejection to claim 1 and 28 is that appellant does not describe computer algorithm that performs the function “derive metadata based on the metadata associated with the obtained digital image” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
Since it is well known in the art that many image metadata are device and/or environment specific, such as focus length, white balance, GPS coordinates, and therefore cannot be easily “derived” from other metadata, one of ordinary skill in the art would have expected the claim(s) to be supported by example(s) of how a metadata, either well known in the art or new ones defined in disclosure, be derived and/or calculated from other metadata of the image.  However, no such method steps can be found in disclosure, and appellant merely asserts such derivations are made without disclosing how to perform such derivations.
For instance, appellant argues, at beginning of page 7 of the appeal brief, ‘para.102 states, “A frame may include source metadata, derived metadata, and/or other type of metadata.” Para.103 about metadata or derived metadata being calculated, and the office agrees that “deriving” is synonymous to “calculation”.  However, they do not disclose the algorithm (e.g., the necessary steps and/or flowcharts) that perform the function of claimed “derive metadata based on the metadata associated with the obtained digital image”.  Similarly, the statement of ‘Para. 103 describes "derived metadata may be calculated [e.g., determined] using a nonhuman external information source. Derived metadata may include location from GPS, facial recognition, speech recognition, automatic transcription, and/or other metadata." Other examples of derived metadata determined based on metadata associated with an obtained image include expected image dimensions, an expected time, and other expected data as described below (e.g., see  specification para. 99-101)’ also are just statements of what may be used for calculating derived metadata, but no algorithm for such calculation is disclosed.
Appellant then listed, from a) to e) on page 7-8, other metadata and how those data may not be embedded in EXIF tags. However, there is clearly no description of any algorithm or method steps of derivation of metadata from other metadata of the image; also whether metadata is embedded in EXIF tags is irrelevant in the rejection on record.  
Appellant further discussed, from page 8 to page 10, concepts of “coherence of metadata”, “sanity checks” and the processes of “comparing obtained metadata to expected properties”. However, the concepts are not relevant to the rejection on record; and no algorithms are disclosed for the processes of comparisons, and further those processes do not necessarily support the claimed “derive metadata based on the metadata associated with the obtained digital image”. 
Appellant further elaborates more, on page 11, of “comparing obtained metadata to expected properties”, including processes such as “if GPS data returned in EXIF tags suggests that the location is in California, yet Wi-Fi network and cellular tower information derived from the device that took the image 
Because of this, the rejections should be respectfully maintained.

ii. Claim 29
The essence of the rejection to claim 29 is that appellant does not describe computer algorithm that performs the function “capturing an unaltered digital image comprising a plurality of pixels, wherein individual pixels in the plurality of pixels are encoded with RGB color information, and do not include other embedded information” in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. 
To one of ordinary skill in the art, the statements appear merely stating the fact that an image is taken, but the addition limitation “capturing an unaltered digital image” and “do not include other embedded information” need to be explained.  The discussion on page 13 regarding RGB coding base number do not address those two limitations and thus is irrelevant to the rejection.
Appellant stated’ Paragraph 97 explains that “an altered image may include digital image manipulation, photo editing, digital image correction and enhancement (Digital ICE), and/or other type of image altering"’, which office agrees.  However, an altered image requires the image exist first, or been captured first, then it can be altered by digital manipulation as explained by appellant.   The claimed limitation “capturing an unaltered digital image” implies one can “capture an altered digital image” as well, it is unclear to one of ordinary skill in the art how one can capture an altered image, before the image even existed.  It not clear what the difference between “capturing an unaltered image” and just “capturing an image” is; they appear to be the same concept.
AND pixel coordinates.   Without pixel coordinates, it is unclear how a digital image can be constructed.  The limitation under rejection, “capturing an unaltered digital image comprising a plurality of pixels, wherein individual pixels in the plurality of pixels are encoded with RGB color information, and do not include other embedded information” is claiming pixels having only RGB information and no pixel information.  Images constructed as claimed by appellant is against common knowledge in the art, and detailed description is needed for such constructions.  As such, no algorithm is disclosed in the specification for such constructions.
Because of this, the rejection should be respectfully maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jiangeng Sun/Examiner, Art Unit 2661    
                                                                                                                                                                                                    Conferees:

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661         
                                                                                                                                                                                               /SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.